DETAILED ACTION

Response to Amendment
 Examiner acknowledges Applicant's amendment filed on March 11, 2022.  Claim 1 has been amended.  Claims 2-20 are newly added.  
Claims 1-20 are currently pending consideration.

Allowable Subject Matter
Claims 10, 11 and 20 are allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,623,135. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 1, U.S. Patent No. 10,623,135 discloses determining, by use of a processor, a frame period length for uplink and downlink communication with a user equipment (claim 6: determining, by use of a processor, a frame period length for communication with a user equipment);
determining an uplink downlink split pattern to be used within the frame period length (claim 6: determining an uplink/downlink split pattern to use with the determined frame period length);
claim 6: forming at least one message with first information and second information; providing the at least one message to the user equipment).

Claims 2-9 are rejected because they depend on rejected independent claim 1 above.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,623,135. Although the claims at issue are not identical, they are not patentably distinct from each other because:

For claim 12, U.S. Patent No. 10,623,135 discloses receiving, from a base unit, first information indicating a frame period length; receiving, from the base unit, second information comprising an indicator that indicates an uplink downlink split pattern out of a plurality of uplink downlink split patterns, wherein the first information is different from the second information (claim 17 at least one message comprises first and second information); determining a frame period length for uplink and downlink communication with the base unit based on the first information; determining the uplink downlink split pattern based on the second information; transmitting, to the base unit, uplink data in uplink resources based on the frame period length and the uplink downlink split pattern; claim 17 transmitting uplink based on frame period length and uplink/downlink pattern; receiving downlink based on frame period length and uplink/downlink pattern).

Claims 13-19 are rejected because they depend on rejected independent claim 12 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466